Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of the Claims

Claims 1-11 and 21-28 set forth in the preliminary amendment submitted 2/25/2021 form the basis of the present examination.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a judging unit”, “a pressing unit” and “testing unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
In this application in claim 11 the recited “a pressing unit” coupled with the functional language “to control the pressing portion”.
In this application in claim 11 the recited “a testing unit” coupled with the functional language “to test the display assembly works normally or not”.
In this application in claim 11 the recited “a judging unit” coupled with the functional language “to judge the printed circuit board”.
All these limitations in claim 11 have no structural meaning and are considered a generic placeholder.

In the present application (PGPUB NO: US 20210349144 A1) discloses:
In Paragraph 63, “[0063] In application, the pressing unit 01 may be a servo motor, the testing unit 02 may be a lux meter, and the judging unit 03 may be a personal computer terminal.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7, 10, 11, 20, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over QIU et al. (Hereinafter “QIU”) in the CN 203037760 U in view of WANG et al. (Hereinafter “WANG”) CN 202189197 U.

Regarding claim 1, QIU teaches a device for testing a printed circuit board [1] in Figure 1 and Figure 2 (Modified Figure 1 of Qiu Modified Figure 2 of Qiu) below, wherein the printed circuit board [1] includes a first electrical contact [32] (in order to improve the circuit connection plate 31, further added with a connector 32 of the connection device 3; Paragraph [0025] Line 9-10; connector 32 as the first electrical contact) and is applied to a display panel (A display screen lighting detecting jig, comprising a pressing device, a printed circuit board and a connection device, the connection device respectively electrically connected with the printed circuit board, the COF of the display screen; Paragraph [0005] Line 1-3), the device comprising:

    PNG
    media_image1.png
    522
    879
    media_image1.png
    Greyscale

Figure 2: Modified Figure 2 of Qiu
a test board configured to carry the printed circuit board [1] (Figure 1: Modified Figure 1 of Qiu below shows that the test board carries the printed circuit board [1]; a printed circuit board 1 and the connection device 3; Paragraph [0025] Line 1-2); 
a display assembly [2]+[21] (a printed circuit board 1 and the connection device 3; a display screen 2 of the COF 21 connection; Paragraph [0025] Line 1-3) positioned on the test board (Figure 1: Modified Figure 1 of Qiu below shows that the display assembly [2] positioned on the test board); 
a circuit unit [31] (connecting device 3 is a line connection plate 31; Paragraph [0025] Line 5; connection plate 31 as the circuit unit) arranged on the display assembly [2] (a printed circuit board I and the connection device 3, the connection device 3 is respectively connected with the printed circuit board 1, a display screen 2 of the COF 21 connection; Paragraph [0025] Line 1-3), wherein 
one end of the circuit unit [31] defines a second electrical contact, the other end of the circuit unit [3] defines a third electrical contact (Figure 2: Modified Figure 2 of Qiu above shows that one end of the circuit unit [31] defines a second electrical contact, the other end of the circuit unit [31] defines a third electrical contact), and 
the third electrical contact is electrically communicated with the display assembly [2]+[21] (the connection device 3 are respectively connected with the printed circuit board 1 and a display screen 2 of the COF 21 for crimping; Paragraph [0025] Line 4-5; Figure 2: Modified Figure 2 of Qiu above shows that the third electrical contact is electrically communicated with the display assembly [2]+[21]; connecting device 3 is a line connection plate 31, one end of which is connected with printed circuit board I is electrically. the other end is connected with the chip on film 21 electrically display screen 2; Paragraph [0025] Line 5-8); 


    PNG
    media_image2.png
    735
    875
    media_image2.png
    Greyscale

Figure 1: Modified Figure 1 of Qiu

an aligning portion [46] provided above the test board (Figure 1: Modified Figure 1 of Qiu above shows an aligning portion [46] provided above the test board; it also can be the pressing block 41 of the lower end surface is provided with an elastic strip 46; Paragraph [0026] Line 9-10; elastic strip 46 as the aligning portion as it aligns the second electrical contact with the first electrical contact), wherein the aligning portion [46] is configured to align the second electrical contact with the first electrical contact [32] (Figure 1: Modified Figure 1 of Qiu above shows that the aligning portion [46] is configured to limit a position of the printed ; and 
a pressing portion [41] (block 41 as the pressing portion as 41 is a portion of the pressure block) positioned above the second electrical contact and being in contact with an upper surface of the circuit unit [31] (crimping device 4 comprises a block 41, pressure platform 42, pressure block supporting plate (43) and a weight block 44, the pressing end 41 of the pressing support plates 43 fixing joint, a weight block (44) is set on the pressure support plates 43; Paragraph [0026] Line 1-3; Figure 1: Modified Figure 1 of Qiu above shows that a pressing portion [41] positioned above the second electrical contact and being in contact with an upper surface of the circuit unit [31]), wherein 
the pressing portion [41] is configured to press the second electrical contact is defined, so that the second electrical contact is in contact with the first electrical contact [32] (Figure 1: Modified Figure 1 of Qiu above shows that the pressing portion [41] is configured to press the end of the circuit unit [31] on which the second electrical contact is defined, so that the second electrical contact is in contact with the first electrical contact), and the display assembly [2]+[21] is electrically communicated with the printed circuit board [1] (Here, the circuit connection plate 31 may be a flexible printed circuit board (Flexible Printed Circuit Board). display screen 2 with the printed circuit board I and COF 21; Paragraph [0025] Line 7-8; Figure 1: Modified Figure 1 of Qiu above shows that the display assembly [2]+[21] is electrically communicated with the printed circuit board [1]).
Qiu fails to teach that the third electrical contact is electrically communicated with the display assembly via an electrically conductive adhesive.

the third electrical contact (electrode as the contact) is electrically communicated with the display assembly [1] via an electrically conductive adhesive [6] in Figure 3 (the three-surface electrode in the same plane of the first electrode and the second electrode (as the electrical contact) through the conductive adhesive tape (6) with the test adapter plate (1) of the display module connection structure is connected with the three-surface electrode in the third electrode of the other plane through the flexible circuit board (7) and the test adapter plate (1); Paragraph [0011] Line 3-6). The purpose of doing so is to ensure the connection reliability of the PCB and to improve factory detection efficiency and improves the yield.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu in view of WANG, because WANG teaches to communicate the third electrical contact electrically with the display assembly via an electrically conductive adhesive ensures the connection reliability of the PCB and improves factory detection efficiency and improves the yield (Paragraph [0015] Line 6-7).


Regarding claim 2, QIU teaches a device, wherein the device further comprises 
a detecting portion [42] (pressing platform 42 as the detection portion as it detects if the pressing block 43 is connected or not) and a controlling portion [43] (pressure block 43 as the controlling portion as it controls the and provide pressing plans and accurate connection), the detecting portion [42] is configured to detect whether the display assembly [2] normally works or not, the controlling portion [43] is connected with the detecting portion (crimping device 4 comprises a block 41, pressure platform 42, pressure block supporting plate (43) and a weight block 44, the pressing end 41 of the pressing support plates 43 fixing joint, a weight block (44) is set on the pressure support plates 43. pressing block support plate 43 is connected through the supporting spring and the metal column 45 with pressure platform 42; Paragraph [0042] Line 1-4), and is configured to judge whether the printed circuit board [1] is qualified or not, according to the detecting result of the detecting portion [42], wherein the printed circuit board is judged qualified if the display assembly normally works; otherwise and the printed circuit board [1] is judged unqualified if the display assembly [2] works abnormally ((3) with display screen 2 one terminal PIN of the flip chip films 21 under the flexible circuit board through pressing block 42 the PIN. [4] (0031) is electrified, it can realize screen 2 for lighting. [0032] lower surface respectively adopts the utility model and existing technology tool to test the resulting test data. the test data is the test data of the utility model fixture is made of conductive rubber strip fixture [0035] when viewed from more data, the utility model tool with the current conductive adhesive strip fixture for the measured data and no great difference; Paragraph [0030]-[0035]; detecting portion 42 connects with the controlling portion 43 and realizes screen 2 for lighting that means display assembly normally works and if it is not lighting means it is not working).


Regarding claim 3, QIU teaches a device, wherein 
the controlling portion [43] (pressure block 43 as the controlling portion as it controls the and provide pressing plans and accurate connection) (crimping device 4 comprises a block ; Paragraph [0026] Line 1-3) is connected with the pressing portion [41] (Figure 1: Modified Figure 1 of Qiu above shows that the controlling portion 43 is connected with the pressing portion 41), and 
the controlling portion [43] is configured to control the pressing portion [41] to apply pressure to the circuit unit [31] (pressing block is made of acryl material, can be at the lower end of the pressing block is provided with a convex pressing plane and better for pressing the flexible circuit board through the extruding counter weight block 44 block 41 to realize accurate connection between the circuits; Paragraph [0026] Line 6-9; Figure 1: Modified Figure 1 of Qiu above shows that the controlling portion [43] is configured to control the pressing portion [41] to apply pressure to the circuit unit [31]).

Regarding claim 7, QIU teaches a device, wherein 
the aligning portion is a stop pin (the lower end surface is provided with an elastic strip 46, elastic strip 46 is silicon rubber strip or plastic strip, wherein the elastic strip 46 of width less than 41 of the width of the end face, and the flexible circuit board golden finger (connecting finger) is equal to the width. crimping device 4 when performing compression, the elastic strip 46 and the flexible circuit board is made of flexible connection; Paragraph [0026] Line 9-13; The strip can be anything and it can be a stop pin as strip also functions as a stop pin to stop aligning both the contact).


Regarding claim 10, QIU teaches a method for testing a printed circuit board using the device of claim 1 (See the rejection of claim 1 above), wherein 
the printed circuit board [1] in Figure 1 and Figure 2 (Modified Figure 1 of Qiu Modified Figure 2 of Qiu) above is applied to a display panel (A display screen lighting detecting jig, comprising a pressing device, a printed circuit board and a connection device, the connection device respectively electrically connected with the printed circuit board, the COF of the display screen; Paragraph [0005] Line 1-3) and includes a first electrical contact [32] (in order to improve the circuit connection plate 31, further added with a connector 32 of the connection device 3; Paragraph [0025] Line 9-10; connector 32 as the first electrical contact), the method comprising:
placing the printed circuit board [1] on the test board (Figure 1: Modified Figure 1 of Qiu above shows that the test board placed the printed circuit board [1]; a printed circuit board 1 and the connection device 3; Paragraph [0025] Line 1-2), wherein 
the first electrical contact [32] is aligned with the second electrical contact (Figure 1: Modified Figure 1 of Qiu above shows that the aligning portion [46] is configured to limit a position of the printed circuit board [1] to thereby align the second electrical contact with the first electrical contact [32]; Figure shows first and second electrical contacts are aligned by the elastic strip 46);
controlling the pressing portion [41] to press the circuit unit until [31] the first electrical contact [32] is in tight contact with the second electrical contact, so that the printed circuit board [1] is electrically communicated with the display assembly [2] (crimping device 4 comprises a block 41, pressure platform 42, pressure block supporting plate (43) and a weight block 44, the pressing end 41 of the pressing support plates 43 fixing joint, a Paragraph [0026] Line 1-3; Figure 1: Modified Figure 1 of Qiu above shows that a pressing portion [41] positioned above the second electrical contact and being in contact with an upper surface of the circuit unit [31]; Figure 1: Modified Figure 1 of Qiu above shows that the pressing portion [41] is configured to press the end of the circuit unit [31] on which the second electrical contact is defined, so that the second electrical contact is in contact with the first electrical contact); 
testing whether the display assembly works normally or not ((3) with display screen 2 one terminal PIN of the flip chip films 21 under the flexible circuit board through pressing block 42 the PIN. [4] (0031) is electrified, it can realize screen 2 for lighting; Paragraph [0032] Line 1-4); and 
judging the printed circuit board [1] qualified or not according to the testing result, wherein the printed circuit board [1] is judged qualified if the display assembly [2] normally works, otherwise judging and the printed circuit board [1] is judged unqualified if the display assembly [2] works abnormally ((3) with display screen 2 one terminal PIN of the flip chip films 21 under the flexible circuit board through pressing block 42 the PIN. [4] (0031) is electrified, it can realize screen 2 for lighting. [0032] lower surface respectively adopts the utility model and existing technology tool to test the resulting test data. the test data is the test data of the utility model fixture is made of conductive rubber strip fixture [0035] when viewed from more data, the utility model tool with the current conductive adhesive strip fixture for the measured data and no great difference; Paragraph [0030]-[0035]; detecting portion 42 connects with the controlling portion 43 and realizes screen 2 for lighting that means display assembly normally works and if it is not lighting means it is not working or abnormal).

Regarding claim 11, QIU teaches a system for testing a printed circuit board [1] in Figure 1 and Figure 2 (Modified Figure 1 of Qiu Modified Figure 2 of Qiu) above, wherein the printed circuit board [1] includes a first electrical contact [32] (in order to improve the circuit connection plate 31, further added with a connector 32 of the connection device 3; Paragraph [0025] Line 9-10; connector 32 as the first electrical contact) and is applied to a display panel (A display screen lighting detecting jig, comprising a pressing device, a printed circuit board and a connection device, the connection device respectively electrically connected with the printed circuit board, the COF of the display screen; Paragraph [0005] Line 1-3), the system comprising:
a test board configured to carry the printed circuit board [1] (Figure 1: Modified Figure 1 of Qiu below shows that the test board carries the printed circuit board [1]; a printed circuit board 1 and the connection device 3; Paragraph [0025] Line 1-2); 
a display assembly [2]+[21] (a printed circuit board 1 and the connection device 3; a display screen 2 of the COF 21 connection; Paragraph [0025] Line 1-3) positioned on the test board (Figure 1: Modified Figure 1 of Qiu below shows that the display assembly [2] positioned on the test board); 
a circuit unit [31] (connecting device 3 is a line connection plate 31; Paragraph [0025] Line 5; connection plate 31 as the circuit unit) arranged on the display assembly [2] (a printed circuit board I and the connection device 3, the connection device 3 is respectively connected with the printed circuit board 1, a display screen 2 of the COF 21 connection; Paragraph [0025] Line 1-3), wherein 
one end of the circuit unit [31] defines a second electrical contact, the other end of the circuit unit [3] defines a third electrical contact (Figure 2: Modified Figure 2 of Qiu above , and 
the third electrical contact is electrically communicated with the display assembly [2]+[21] (the connection device 3 are respectively connected with the printed circuit board 1 and a display screen 2 of the COF 21 for crimping; Paragraph [0025] Line 4-5; Figure 2: Modified Figure 2 of Qiu above shows that the third electrical contact is electrically communicated with the display assembly [2]+[21]; connecting device 3 is a line connection plate 31, one end of which is connected with printed circuit board I is electrically. the other end is connected with the chip on film 21 electrically display screen 2; Paragraph [0025] Line 5-8); 
a pressing portion [41] (block 41 as the pressing portion as 41 is a portion of the pressure block) positioned above the second electrical contact and being in contact with an upper surface of the circuit unit [31] (crimping device 4 comprises a block 41, pressure platform 42, pressure block supporting plate (43) and a weight block 44, the pressing end 41 of the pressing support plates 43 fixing joint, a weight block (44) is set on the pressure support plates 43; Paragraph [0026] Line 1-3; Figure 1: Modified Figure 1 of Qiu above shows that a pressing portion [41] positioned above the second electrical contact and being in contact with an upper surface of the circuit unit [31]), wherein 
the pressing portion [41] is configured to press the circuit unit [31], so that the second electrical contact is in contact with the first electrical contact [32] (Figure 1: Modified Figure 1 of Qiu above shows that the pressing portion [41] is configured to press the end of the circuit unit [31] on which the second electrical contact is defined, so that the second electrical contact is in contact with the first electrical contact), and the display assembly [2]+[21] is electrically communicated with the printed circuit board [1] (Here, the circuit Paragraph [0025] Line 7-8; Figure 1: Modified Figure 1 of Qiu above shows that the display assembly [2]+[21] is electrically communicated with the printed circuit board [1]).
a pressing unit [44] (weight block 44 as the pressing unit) configured to control the pressing portion [41] to press the circuit unit [31] (as shown in Figure 3, crimping device 4 comprises a block 41, pressure platform 42, pressure block supporting plate (43) and a weight block 44, the pressing end 41 of the pressing support plates 43 fixing joint, a weight block (44) is set on the pressure support plates 43. pressing block support plate 43 is connected through the supporting spring and the metal column 45 with pressure platform 42, supporting spring sleeve here on the metal post, printed circuit board 1, connection device 3 and display screen 2 of the chip on film 21 is set on the pressing 41 pressing surface of the pressing platform 42 between; Paragraph [0026] Line 1-9); 
a judging unit configured to judge the printed circuit board qualified or not according to the testing result, wherein the printed circuit board is judged qualified if the display assembly normally works and the printed circuit board is judged unqualified if the display assembly works abnormally ((3) with display screen 2 one terminal PIN of the flip chip films 21 under the flexible circuit board through pressing block 42 the PIN. [4] (0031) is electrified, it can realize screen 2 for lighting. [0032] lower surface respectively adopts the utility model and existing technology tool to test the resulting test data. the test data is the test data of the utility model fixture is made of conductive rubber strip fixture [0035] when viewed from more data, the utility model tool with the current conductive adhesive strip fixture for the measured data and no great difference; Paragraph [0030]-[0035]; detecting portion 42 connects 
Qiu fails to teach a testing unit configured to test the display assembly works normally or not, when the display assembly is electrically communicated with the printed circuit board.
WANG teaches a circuit testing technology, especially relates to a three-electrode liquid crystal module for printed circuit board (Printed circuit board (PCB) of the detection device (Paragraph [0001] Line 1-2), wherein 
a testing unit configured to test the display assembly works normally or not, when the display assembly is electrically communicated with the printed circuit board (When using this utility model of three-surface electrode liquid crystal module for detecting device of PCB, the three-surface electrode liquid crystal module through conductive strip and flexible circuit board connected to the test adapter plate, then the testing adapter board fixed in the lower pressure plate, and then after testing PCB for locating and fixing through locating column and a conductive strip. after installing the waiting for testing PCB, the upper plate rotates approximately 180 degrees, substantially parallel to the lower pressure plate, and then using the clamp and the lower pressure plate clamping, after testing PCB is stabilized at the time of clamping, then it can perform the corresponding testing operation, can through the test switching plate and the other end of the three-surface electrode liquid crystal module for displaying testing result; Paragraph [0030] Line 1-8). The purpose of doing so is to perform the corresponding testing operation to display the test result to determine if the circuit board is working or not. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu in view of WANG, because WANG teaches 

Regarding claim 20, Qiu fails to teach a system, wherein the third electrical contact is electrically communicated with the display assembly via an electrically conductive adhesive.
WANG teaches a circuit testing technology, especially relates to a three-electrode liquid crystal module for printed circuit board (Printed circuit board (PCB) of the detection device (Paragraph [0001] Line 1-2), wherein 
the third electrical contact (electrode as the contact) is electrically communicated with the display assembly [1] via an electrically conductive adhesive [6] in Figure 3 (the three-surface electrode in the same plane of the first electrode and the second electrode (as the electrical contact) through the conductive adhesive tape (6) with the test adapter plate (1) of the display module connection structure is connected with the three-surface electrode in the third electrode of the other plane through the flexible circuit board (7) and the test adapter plate (1); Paragraph [0011] Line 3-6). The purpose of doing so is to ensure the connection reliability of the PCB and to improve factory detection efficiency and improves the yield.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu in view of WANG, because WANG teaches to communicate the third electrical contact electrically with the display assembly via an electrically conductive adhesive ensures the connection reliability of the PCB and improves factory detection efficiency and improves the yield (Paragraph [0015] Line 6-7).

Regarding claim 21, Qiu fails to teach a system, wherein the display assembly includes a lead, and the electrically conductive adhesive is sandwiched between the lead and the third electrical contact.
WANG teaches a circuit testing technology, especially relates to a three-electrode liquid crystal module for printed circuit board (Printed circuit board (PCB) of the detection device (Paragraph [0001] Line 1-2), wherein 
the display assembly includes a lead [1] (test adapter plate as the lead), and the electrically conductive adhesive [6] in Figure 3 is sandwiched between the lead [1] and the third electrical contact (three surface electrode) (the three-surface electrode in the same plane of the first electrode and the second electrode (as the electrical contact) through the conductive adhesive tape (6) with the test adapter plate (1) of the display module connection structure is connected with the three-surface electrode in the third electrode of the other plane through the flexible circuit board (7) and the test adapter plate (1); Paragraph [0011] Line 3-6; Figure 3 shows the display assembly includes a lead [1] (test adapter plate as the lead), and the electrically conductive adhesive [6] in Figure 3 is sandwiched between the lead [1] and the third electrical contact (three surface electrode)). The purpose of doing so is to ensure the connection reliability of the PCB and to improve factory detection efficiency and improves the yield.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu in view of WANG, because WANG teaches to include a lead ensures the connection reliability of the PCB and improves factory detection efficiency and improves the yield (Paragraph [0015] Line 6-7).


Regarding claim 22, QIU teaches a system, wherein 
the first electrical contact, the second electrical contact, and the third electrical contact are golden fingers (it also can be the pressing block 41 of the lower end surface is provided with an elastic strip 46, elastic strip 46 is silicon rubber strip or plastic strip, wherein the elastic strip 46 of width less than 41 of the width of the end face, and the flexible circuit board golden finger (connecting finger) is equal to the width. crimping device 4 when performing compression, the elastic strip 46 and the flexible circuit board is made of flexible connection; Paragraph [0026] Line 9-13).
.
Regarding claim 23, QIU teaches a system, wherein 
the pressing portion is connected with the pressing unit (as shown in Figure 3, crimping device 4 comprises a block 41, pressure platform 42, pressure block supporting plate (43) and a weight block 44, the pressing end 41 of the pressing support plates 43 fixing joint, a weight block (44) is set on the pressure support plates 43. pressing block support plate 43 is connected through the supporting spring and the metal column 45 with pressure platform 42, supporting spring sleeve here on the metal post, printed circuit board 1, connection device 3 and display screen 2 of the chip on film 21 is set on the pressing 41 pressing surface of the pressing platform 42 between; Paragraph [0026] Line 1-9).
Qiu fails to teach that the judging unit is communicated with the testing unit.
WANG teaches a circuit testing technology, especially relates to a three-electrode liquid crystal module for printed circuit board (Printed circuit board (PCB) of the detection device (Paragraph [0001] Line 1-2), wherein 
the judging unit is communicated with the testing unit (When using this utility model of three-surface electrode liquid crystal module for detecting device of PCB, the three-surface electrode liquid crystal module through conductive strip and flexible circuit board connected to the test adapter plate, then the testing adapter board fixed in the lower pressure plate, and then after testing PCB for locating and fixing through locating column and a conductive strip. after installing the waiting for testing PCB, the upper plate rotates approximately 180 degrees, substantially parallel to the lower pressure plate, and then using the clamp and the lower pressure plate clamping, after testing PCB is stabilized at the time of clamping, then it can perform the corresponding testing operation, can through the test switching plate and the other end of the three-surface electrode liquid crystal module for displaying testing result; Paragraph [0030] Line 1-8; testing adaptor board as the testing unit is in contact with the three electrode of the display for testing). The purpose of doing so is to perform the corresponding testing operation to display the test result to determine if the circuit board is working or not. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu in view of WANG, because WANG teaches to communicate the judging unit with the testing unit performs the corresponding testing operation, displays the test result and determines if the circuit board is working or not (Paragraph [0030]). 


Regarding claim 26, QIU teaches a system, wherein 
the aligning portion [41] is a stop pin (the lower end surface is provided with an elastic strip 46, elastic strip 46 is silicon rubber strip or plastic strip, wherein the elastic strip 46 of width Paragraph [0026] Line 9-13; The strip can be anything and it can be a stop pin as strip also functions as a stop pin to stop aligning both the contact).


Claims 4-6 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over QIU et al. ‘760 U in view of WANG ‘197 U, as applied to claim 1 and 11 above, and further in view of ZHOU et al. (Hereinafter “ZHOU”) in the CN 104165752 A (2014-11-26). 

Regarding claim 4, the combination of Qiu and Wang fails to teach a device, wherein the detecting portion is a lux meter.
ZHOU teaches a uniform light illumination uniformity test method, especially relates to a uniform light illumination uniformity test method and device; Paragraph [0001] Line 1-2), wherein 
the detecting portion is a lux meter (each quadrant quadrants on the test plate are respectively provided with at least a plurality of fixed luxmeter of fixing frame, each one fixed frame is movably set on an inclined rail, the inclined guide rail from the center point O of the coordinate axes XOY is set along radial direction of the concentric circles, the fixing frame can be set at different positions of the quadrants each quadrant along the inclined guide rail.; Paragraph [0013] Line 1-5). The purpose of doing so is to uniformly control the display device.


Regarding claim 5, the combination of Qiu and Wang fails to teach a device, wherein the controlling portion is a personal computer.
ZHOU teaches a uniform light illumination uniformity test method, especially relates to a uniform light illumination uniformity test method and device; Paragraph [0001] Line 1-2), wherein 
the controlling portion is a personal computer ([0049] the calculation process of step 3 and step 4 will be through the computer software program is solidified in the illumination homogeneity control display circuit so as to realize the corresponding function; Paragraph [0049] Line 1-2). The purpose of doing so is to realize the corresponding function.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu and WANG in view of Zhou, because Zhou teaches to include a personal computer realizes the corresponding function (Paragraph [0049]).


Regarding claim 6, the combination of Qiu and Wang fails to teach a device, wherein the controlling portion is a personal computer.
ZHOU teaches a uniform light illumination uniformity test method, especially relates to a uniform light illumination uniformity test method and device; Paragraph [0001] Line 1-2), wherein 
the controlling portion is a personal computer ([0049] the calculation process of step 3 and step 4 will be through the computer software program is solidified in the illumination homogeneity control display circuit so as to realize the corresponding function; Paragraph [0049] Line 1-2). The purpose of doing so is to realize the corresponding function.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu and WANG in view of Zhou, because Zhou teaches to include a personal computer realizes the corresponding function (Paragraph [0049]).

Regarding claim 24, the combination of Qiu and Wang fails to teach a system, wherein the detecting portion is a lux meter.
ZHOU teaches a uniform light illumination uniformity test method, especially relates to a uniform light illumination uniformity test method and device; Paragraph [0001] Line 1-2), wherein 
the detecting portion is a lux meter (each quadrant quadrants on the test plate are respectively provided with at least a plurality of fixed luxmeter of fixing frame, each one fixed frame is movably set on an inclined rail, the inclined guide rail from the center point O of the coordinate axes XOY is set along radial direction of the concentric circles, the fixing frame can be set at different positions of the quadrants each quadrant along the inclined guide rail.; Paragraph [0013] Line 1-5). The purpose of doing so is to uniformly control the display device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu and WANG in view of Zhou, because Zhou teaches to include a lux meter uniformly controls the display device (Paragraph [0014] Line 1).

Regarding claim 25, the combination of Qiu and Wang fails to teach a system, wherein the controlling portion is a personal computer.
ZHOU teaches a uniform light illumination uniformity test method, especially relates to a uniform light illumination uniformity test method and device; Paragraph [0001] Line 1-2), wherein 
the controlling portion is a personal computer ([0049] the calculation process of step 3 and step 4 will be through the computer software program is solidified in the illumination homogeneity control display circuit so as to realize the corresponding function; Paragraph [0049] Line 1-2). The purpose of doing so is to realize the corresponding function.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu and WANG in view of Zhou, because Zhou teaches to include a personal computer realizes the corresponding function (Paragraph [0049]).


Claims 8, 9 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over  QIU et al. ‘760 U in view of WANG ‘197 U, as applied to claim 1 and 11 above, and further in view of Kyrtsos in the US patent Number US 5105896 A.


Regarding claim 8, the combination of Qiu and Wang fails to teach a device, wherein the pressing portion is a press machine.
Kyrtsos teaches an apparatus and method for weighing and indicating the weight of the bulk material being transferred (Column 1 Line 7-9), wherein
the pressing portion is a press machine (A hydraulic cylinder, connected between the vehicle and the implement linkage, actuates the implement linkage. A pressure sensor detects the pressure of the hydraulic fluid within the hydraulic cylinder and responsively produces a first signal. A controller receives the first signal, responsively calculates a pressure differential, and determines the payload weight as a function of the pressure differential; Column 2 Line 30-37). The purpose of doing so is to calculate the pressure properly to align the contact for determining the abnormality of the display.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu and WANG in view of Kyrtsos, because Kyrtsos teaches to include a press machine can calculate the pressure properly to align the contact for determining the abnormality of the display.


Regarding claim 9, the combination of Qiu and Wang fails to teach a device, w herein the pressing portion is a hydraulic press machine.
Kyrtsos teaches an apparatus and method for weighing and indicating the weight of the bulk material being transferred (Column 1 Line 7-9), wherein
the pressing portion is a hydraulic press machine (A hydraulic cylinder, connected between the vehicle and the implement linkage, actuates the implement linkage. A pressure sensor detects the pressure of the hydraulic fluid within the hydraulic cylinder and responsively produces a first signal. A controller receives the first signal, responsively calculates a pressure differential, and determines the payload weight as a function of the pressure differential; Column 2 Line 30-37). The purpose of doing so is to calculate the pressure properly to align the contact for determining the abnormality of the display.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu and WANG in view of Kyrtsos, because Kyrtsos teaches to include a hydraulic press machine can calculate the pressure properly to align the contact for determining the abnormality of the display.


Regarding claim 27, the combination of Qiu and Wang fails to teach a system, wherein the pressing portion is a press machine.
Kyrtsos teaches an apparatus and method for weighing and indicating the weight of the bulk material being transferred (Column 1 Line 7-9), wherein
the pressing portion is a press machine (A hydraulic cylinder, connected between the vehicle and the implement linkage, actuates the implement linkage. A pressure sensor detects the pressure of the hydraulic fluid within the hydraulic cylinder and responsively produces a first signal. A controller receives the first signal, responsively calculates a pressure differential, and determines the payload weight as a function of the pressure differential; Column 2 Line 30-37). The purpose of doing so is to calculate the pressure properly to align the contact for determining the abnormality of the display.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu and WANG in view of Kyrtsos, because Kyrtsos teaches to include a press machine can calculate the pressure properly to align the contact for determining the abnormality of the display.
Regarding claim 28, the combination of Qiu and Wang fails to teach a system, wherein the pressing portion is a hydraulic press machine.
Kyrtsos teaches an apparatus and method for weighing and indicating the weight of the bulk material being transferred (Column 1 Line 7-9), wherein
the pressing portion is a hydraulic press machine (A hydraulic cylinder, connected between the vehicle and the implement linkage, actuates the implement linkage. A pressure sensor detects the pressure of the hydraulic fluid within the hydraulic cylinder and responsively produces a first signal. A controller receives the first signal, responsively calculates a pressure differential, and determines the payload weight as a function of the pressure differential; Column 2 Line 30-37). The purpose of doing so is to calculate the pressure properly to align the contact for determining the abnormality of the display.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu and WANG in view of Kyrtsos, because Kyrtsos teaches to include a hydraulic press machine can calculate the pressure properly to align the contact for determining the abnormality of the display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


CHIU et al. (US 20100052719 A1) discloses, “DEVICE AND METHOD FOR TESTING DISPLAY PANEL- a testing device for testing a display panel. The display panel includes a first circuit board. Multiple pins are arranged on the first circuit board. The testing 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866